Citation Nr: 0836023	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from  July 1957 to July 
1973.  He died in September 2004 and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision of the RO 
in St. Louis, Missouri, which denied service connection for 
the veteran's cause of death.

The appellant, through her representative, submitted 
additional evidence attached to the Informal Hearing 
Presentation (IHP) after this appeal was certified to the 
Board.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2007).  In the 
written IHP, the appellant waived initial consideration by 
the St. Louis RO, the Agency of Original Jurisdiction (AOJ) 
in this case.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).  
Remand, thus, is not required, and the Board may consider the 
new evidence.  See 38 C.F.R. § 19.9(b)(3).  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2004, and the immediate 
cause of death was colon cancer.

2.  During his lifetime, the veteran was service connected 
for residuals of prostate cancer, rated at 40 percent 
disabling, residuals of post-operative exploration of the 
right wrist with median nerve neuropathy, rated at 30 percent 
disabling, a lumbosacral sprain, rated at 10 percent 
disabling, and sexual dysfunction, noncompensably rated.  

3.  The veteran's service-connected prostate cancer, 
residuals of post-operative exploration of the right wrist 
with median nerve neuropathy, lumbosacral strain, or sexual 
dysfunction did not cause or aggravate colon cancer, his 
immediate cause of death, nor did they cause or contribute 
substantially or materially to accelerate the veteran's 
death.

4.  There are no service medical records showing treatment 
for colon cancer or any medical evidence showing that colon 
cancer was manifested within the veteran's first post-service 
year.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder, and has an obligation to provide reasons and 
bases supporting this decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claim, 
letters dated in November 2004 and February 2005 fully 
satisfied the Quartuccio duty to notify provisions.  See 38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  

The Court held that in the context of a claim for cause of 
death benefits, proper notice must also include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service connected.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The RO did not provide Hupp-compliant notice.  Failure to 
provide pre-adjudicative notice of any of the elements is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881, 889 (2007).  The Secretary has the burden to 
show that this error was not prejudicial to the appellant, 
which may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id. at 887, 889; see 
also Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The November 2004 and February 2005 letters informed the 
appellant that additional information or evidence was needed 
to support her claim, and asked her to send the information 
or evidence to VA, providing examples of the types of 
evidence, both medical and lay, that could be submitted.  In 
letters written in December 2004, January 2005, and February 
2005, the appellant detailed the various locations of 
evidence to support her claim that the veteran's service-
connected prostate cancer was connected to his colon cancer.  
In an April 2006 statement, the appellant wrote a letter 
detailing the reasons why she disagreed with the Statement of 
the Case.  This letter included detailed descriptions of the 
symptoms he experienced as a result of the prostate cancer 
and concluded with the crux of her claim, that prostate 
cancer hastened the veteran's death.

The Board concludes that, while the appellant received no 
Hupp notice, this adjudication has been fundamentally fair.  
See Sanders, 487 F.3d at 889.  The appellant has clearly 
demonstrated her knowledge of the veteran's service-connected 
prostate cancer residuals and the types of evidence she would 
have to submit to support her claim.  There is no evidence 
suggesting that the veteran's other service-connected 
conditions, 30 percent disabling residuals of post-operative 
exploration of the right wrist with median nerve neuropathy, 
10 percent disabling lumbosacral sprain, and noncompensably 
rated sexual dysfunction, materially caused or hastened his 
death.  Regarding the Hupp element three notice, that the 
appellant be notified of the information required to 
substantiate a cause of death claim based on a condition not 
yet service connected, the steadfast claim has been that the 
veteran suffered from prostate cancer, which hastened his 
death.  The appellant has made no other, nor does the 
evidence support another, claim that the veteran's cause of 
death was a result of or was hastened by any other condition.  
The appellant demonstrated her understanding that she should 
submit any relevant evidence during the development of the 
claim.  Accordingly, the Board concludes that the failure to 
provide Hupp-compliant notice was harmless.  The Board may 
proceed with consideration of the claim on the merits.  See 
Sanders, 487 F.3d at 889.  

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the appellant have been obtained, to 
the extent possible.  The appellant has at no time referenced 
records that are not now associated with the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  In 
March 2005, a doctor at the VA Medical Center (VAMC) in St. 
Louis gave his medical opinion as to whether the veteran's 
cause of death can be directly attributed to service or to 
his service connected disabilities.  Further opinion is not 
needed on this claim because, at a minimum, there is no 
credible evidence that the veteran's cause of death may be 
associated with his military service or service connected 
disabilities.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See 38 U.S.C. §§ 5103(a), 5103A; 
Mayfield, 19 Vet. App. 103, rev'd on other grounds, 444 F.3d 
1328.

II. Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's service-
connected prostate cancer caused or worsened his colon 
cancer, the stated cause of his death.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2007).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C. § 1310; see also 38 U.S.C. 
§§ 1110, 1112 (setting forth criteria for establishing 
service connection).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1); see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a).

The Certificate of Death states that the veteran died on 
September [redacted], 2004, of colon cancer, and that cerebrovascular 
disease was a contributing factor to his death.

At the time of his death, the veteran suffered from colon 
cancer, which had metastasized into his lymph nodes and 
liver.  The veteran was service connected for residuals of 
prostate cancer secondary to Agent Orange exposure.  The 
veteran underwent a radical retropubic prostatectomy in 1999 
in an effort to halt the progression of prostate cancer.  No 
evidence after the 1999 operation shows the recurrence of 
prostate cancer or of any other residuals that would have 
contributed to or hastened the veteran's death.  Indeed, the 
death certificate does not mention prostate cancer.  The 
March 2005 VA examination addressed the association between 
the veteran's service connected prostate cancer and the colon 
cancer causing his death and determined that the two cancers 
are not interrelated.  The report stated that the 2 cancers 
affect different organ systems and are of separate cellular 
origins.  Further, they were not caused by one another, nor 
did they exacerbate one another, because they are separate 
and distinct pathologies.  The report concluded that within a 
reasonable degree of medical certainty, it is not likely that 
the prostate cancer is in any way related to the colon 
cancer.  

Also, the appellant contends the veteran's prostate cancer 
hastened his death insofar as his having it disqualified him 
from participating in clinical trials.  While the veteran was 
not able to participate in clinical trials available to 
qualified colon cancer patients due to his history of 
prostate cancer, as noted in the December 2004 letter by his 
doctor, the medical evidence is void of any notation that the 
veteran missed necessary care for his colon cancer.  He was 
simply not able to participate in alternative clinical 
trials, neither the effects nor the efficacy of which can be 
accurately determined in relation to the veteran.  The Board 
is bound by law not to engage in speculation in determining 
the veteran's cause of death.  See 38 C.F.R. § 3.312(a).  To 
try to guess the possible efficacy of clinical trials in 
treating the veteran in his last days would be to do just 
that.  

In the IHP, the appellant, through her representative, claims 
that the veteran's service connected prostate cancer could be 
related to the colon cancer that caused his death.  
Specifically, the representative attaches an article 
describing a study which found an increased appearance of the 
two cancers in people who have a variant of the rs6983267 
gene, which is located on chromosome 8q24.  This gene has 
been previously linked to prostate cancer.  The study found a 
22 percent more frequent appearance of colorectal cancer in 
those possessing the gene.  Even assuming the veteran 
possessed the variant gene and assuming the study's results 
to be medical fact, an increased association of colon cancer 
in people possessing a gene otherwise linked to prostate 
cancer does not support service connection.  There is no 
proof the veteran possesses this particular genetic 
variation, and thus, in order to give credence to the 
article, the Board would have to engage in speculation.  
Again, this is not allowed.  See 38 C.F.R. § 3.312(a).  In 
short, the March 2005 VA examination into the link between 
the veteran's colon and prostate cancers remains, unassailed 
by the genetic study.  The examination's conclusion, that 
prostate cancer and colon cancer were not caused by one 
another, nor did they exacerbate one another because they are 
separate and distinct pathologies, resolves this case.

Taken together, these findings support the conclusion that 
the veteran's cause of death cannot be service connected.  
38 C.F.R. § 3.312.

However, the Board must also consider whether the veteran's 
service connected prostate cancer, which involved active 
processes affecting vital organs, was a contributory cause of 
his death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render him materially less capable of 
resisting the effects of the colon cancer.  See 38 C.F.R. § 
3.312(c)(3).  While the medical records for the months during 
which the veteran was being treated for colon cancer 
sometimes mention the fact that he had a history of prostate 
cancer and the subsequent removal of that organ, doctors 
never described the prostate cancer as resulting in 
debilitating effects or general health impairment that would 
render him materially less capable of resisting the effects 
of colon cancer.  Unfortunately, the Board cannot construe 
the facts of this case in such a manner as to avail the 
appellant of the benefits of section 3.312(c)(3).

In addition, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but, even 
in such cases, the Board must consider whether there may be 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Again, throughout the voluminous treatment records of the 
veteran's colon cancer, there is no indication that his 
prostate cancer was of such severity as to have a material 
influence in accelerating death.  Indeed, the records reflect 
that the colon cancer was indeed an overwhelming cause of 
death and that there is no reasonable basis for holding that 
any other service-connected condition was of such severity as 
to have a material influence in accelerating death.  See id.  
The veteran's secondary cause of death is cerebrovascular 
disease and no other.  Because the treatment records simply 
do not mention prostate cancer, or any other service-
connected disability, as even a contributing cause of the 
veteran's death, focusing instead on his colon cancer and on 
cerebrovascular issues, the Board is unable to interpret 
section 3.312(c)(4) in a manner that would help the 
appellant.  

The Board also considers other possible grounds of 
entitlement, including in-service incurrence of colon cancer 
and presumptive service connection.  

Regarding an in-service incurrence, the evidence clearly 
shows the veteran's colon cancer was diagnosed in October 
2003.  There is no evidence in his service medical records 
(SMRs) that he suffered from colon cancer during service.  
Also, there is no evidence in the SMRs that he suffered from 
cerebrovascular disease during service.  Direct service 
connection is not appropriate.  See Hickson, 12 Vet. App. at 
253.

The Board has also considered the application of the 
presumption of service connection.  Where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and certain 
diseases become manifest to a degree of 10 percent within 1 
year from date of termination of such service, these diseases 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Neither the veteran's colon cancer 
nor the cerebrovascular disease manifested for many years 
after service, and thus, neither qualifies for presumptive 
service connection.  

The veteran's history also reflects Agent Orange exposure.  
The law states that Agent Orange is presumed to cause certain 
conditions, but neither colon cancer nor cerebrovascular 
disease is one of them.  See 38 C.F.R. § 3.309(e).  The 
veteran's history does not reflect a basis for presumptive 
service connection due to Agent Orange exposure.  

The Board has reviewed every avenue of entitlement and cannot 
identify a link between the veteran's service or service-
connected disabilities and the cause of his death, including 
material contribution or acceleration.  As such, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


